Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
The Amendment filed 10/20/2021 has been entered and fully considered. 
Claims 78,79,80,81,82,83,84,85,86,87,88,89,90,91,92,93,94,95,96 are pending, of which claim 78 were amended.  The amendments of claim 78 is sufficiently supported by the originally filed disclosure.
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim(s) 81,82,95,96, including “the gaseous material," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Information Disclosure Statement
The information disclosure statement filed 12/22/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a carrier agent for facilitating permeation through the membrane" in claim 78; the instant specification states at para 54 “the carrier material includes the silver ion of the silver nitrate”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 78, 81, 83, 85, 87, 89, 91, 93, 95, 96 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 3844735 (herein known as STEIGELMANN).


fractionating a "ethylene from ethane and methane" (gaseous material) with a membrane such that a "ethylene" (permeate) and a "ethane and methane" (retentate)  are obtained, especially at abstract
wherein the membrane includes:, especially at abstract
a "polyvinyl alcohol" (polymeric) matrix co-operating with liquid material to define a liquid material-comprising gel, especially at c3ln45-c4ln31, example IV
a "metal ions which form a complex" (carrier agent; structural equivalent for facilitating permeation through the membrane), especially at c3ln45-c4ln31, example IV
wherein:
the carrier agent is dissolved within the liquid material; the carrier agent includes at least one metal cation; and , especially at c3ln45-c4ln31, example IV
the at least one metal cation is disposed throughout the polymeric matrix via complexing with, the polymeric matrix, especially at c3ln45-c4ln31, example IV

In an alternative, the instant specification states at para 54 “the carrier material includes the silver ion of the silver nitrate” and "the carrier material is complexed with, or chelated to, the polymeric material"; at para 55 “the polymeric material includes at least one polymer compound”; para 58 "compatible polymeric compounds, such as, for example, polyvinyl alcohol (PVA)".
Thus, the claimed property ‘the at least one metal cation is disposed throughout the polymeric matrix via chelation to, or complexing with, the 
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In another alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to the membrane (emphasizing, among other things, the identical or substantially identical polyvinyl alcohol and silver nitrate chemicals) of STEIGELMANN, such that it had the property of the membrane 

STEIGELMANN teaches wherein the fractionating is with effect that the liquid material within the membrane is "liquid lost" (depleted), especially at c3ln45-c4ln31, example IV
replenish the liquid lost replenishing the liquid material within the membrane, in response to depletion of the liquid material effected during the fractionation, especially at c3ln45-c4ln55, example IV
for placing the solution of complex-forming metal in the semi-permeable film is by contacting the film with the solution, among other things, (wherein the replenishing includes contacting the membrane with a replenishing liquid material including dissolved carrier agent), especially at c3ln45-c4ln55, example IV

With regard to claim 81, STEIGELMANN teaches 
wherein the gaseous material is a mixture including an "ethylene" (olefin) and  "methane" (paraffin), especially at abstract

With regard to claim 83, STEIGELMANN teaches 


With regard to claim 85, STEIGELMANN teaches 
wherein the carrier material includes copper ion, especially at abstract, col 9 ln 1-20 and example I, IV 

With regard to claim 87, STEIGELMANN teaches 
wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 89, STEIGELMANN teaches 
wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 91, STEIGELMANN teaches 
wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 93, STEIGELMANN teaches 
wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 95, STEIGELMANN teaches 
the fractionation includes supplying the gaseous material to the membrane; and, especially at abstract, c3ln45-c4ln31, example IV


With regard to claim 96, STEIGELMANN teaches 
the fractionation includes supplying the gaseous material to the membrane, especially at abstract, c3ln45-c4ln31, example IV
“Alternatively the process may be stopped intermittently for the addition of water to the liquid barrier” (prior to the replenishing, suspending the supplying), especially at abstract, c3ln45-c5ln18, example IV

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 79, 80, 82, 84, 86, 88, 90, 92, 94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3844735 (herein known as STEIGELMANN) in view of US 3962158 (herein known as MIMA).

With regard to claim 79, STEIGELMANN does not specifically teach chitosan (a polysaccharide)
 STEIGELMANN does not specifically teach chitosan (a polysaccharide) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide STEIGELMANN with chitosan (a polysaccharide) of MIMA since MIMA teaches that adding chitosan (a polysaccharide) to a polyvinyl alcohol membrane improves mechanical strength, especially at abstract and col 3 ln 35-40

With regard to claim 80, STEIGELMANN does not specifically teach chitosan (a polysaccharide)
 STEIGELMANN does not specifically teach chitosan (a polysaccharide) 
But, MIMA teaches chitosan (a polysaccharide), especially at <a problem of> “Polyvinyl alcohol membranes have very excellent permeability in water but are extremely poor in mechanical strength,” especially at col 1 ln 28-30 and <the solution of > a semi-permeable membrane with polyvinyl alcohol including chitosan (a polysaccharide), since the combination is very excellent in mechanical strength, especially at abstract and col 3 ln 35-40 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to 

With regard to claim 82, STEIGELMANN teaches
 wherein the gaseous material is a mixture including an "ethylene" (olefin) and  "methane" (paraffin), especially at abstract

With regard to claim 84, STEIGELMANN teaches
 wherein the carrier material includes copper ion, especially at abstract, col 9 ln 1-20 and example I, IV 

With regard to claim 86, STEIGELMANN teaches
 wherein the carrier material includes copper ion, especially at abstract, col 9 ln 1-20 and example I, IV 

With regard to claim 88, STEIGELMANN teaches
 wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 90, STEIGELMANN teaches
 wherein the liquid material includes water, especially at abstract, example IV

With regard to claim 92, STEIGELMANN teaches


With regard to claim 94, STEIGELMANN teaches
 wherein the liquid material includes water, especially at abstract, example IV


Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 5, particularly “As claim 78 does not recite the term “means” or “step” there is a presumption that 35 U.S.C. 112 does not apply."
In response, respectfully, the Examiner does not find the argument persuasive.  Nonetheless the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Applicant argues at page(s) 6, particularly “Applicant submits that a person of ordinary skill in the art, having read the specification, would understand the structure of the “carrier agent” as being capable of performing the function of “facilitating permeation 
page(s) 6, particularly ““Some of the mechanisms for facilitating selective permeation of material through the membrane involve bonding with a carrier that is dissolved within a solution disposed within the membrane polymer matrix. This carrier forms a reversible complex with at least one component of a given mixture and thus enables transport across the membrane.”
page(s) 6, particularly “This functionality is further explained at paragraph [0014]:
page(s) 6, particularly ““The effecting of the transfer (or “permeation”) of at least a separation fraction of the gaseous supply material-disposed operative material to the permeate receiving space 20 includes effecting contacting of, or interaction between, at least a carrier- transported fraction of the gaseous supply material-disposed operative material and
page(s) 7, particularly “a carrier material that is dissolved within a liquid material that is disposed within the membrane gel, so as to effect association between the at least a carrier-transported fraction and the carrier material. The at least a carrier-transported fraction of the gaseous supply material-disposed operative material is defined by at least a fraction of the at least a separation fraction of the gaseous supply material-disposed operative material. A fraction of the operative material-derived material is derived from the gaseous supply material-disposed operative material, and the operative material- derived material includes the at least a carrier-transported fraction of the gaseous supply material-disposed operative material, and such that the at least a carrier- transported fraction of the gaseous supply material-disposed operative material 
page(s) 7, particularly ““It is also believed that, in some embodiments, the transporting of the at least a carrier transported fraction of the gaseous supply material-disposed operative material across the membrane 30 and towards the permeate receiving space 20 includes that effected by “hopping” of the at least a carrier transported fraction of the gaseous supply material-disposed operative material from association with one carrier material to the next until reaching the permeate receiving space 20.”
page(s) 8, particularly “Accordingly, a person of ordinary skill in the art, having read the specification, would clearly understand the structure of the “carrier agent for facilitating permeation through the membrane”. Applicant therefore submits that 35 U.S.C. 112(f) does not apply in interpreting the claims of the present application. 


Applicant argues at page(s) 8, particularly “Rejections under 35 U.S.C. 112 The Examiner rejected Claims 81, 82, 85, 86, 89, 90, 93, 94, 95, and 96 under 35 U.S.C. 112(b) as being indefinite for the term “gaseous material”. Claim 78 has been amended to now recite “the gaseous material mixture”. Accordingly, each of claims 81, 82, 85, 86, 89, 90, 93, 94, 95, and 96 correctly reference the “gaseous material” recited in claim 78 with proper antecedent bases. Withdrawal of the indefiniteness rejections is respectfully requested. "
In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim(s) 81,82,95,96, including “the gaseous material," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Applicant argues at page(s) 8, particularly “The Examiner has rejected claims 78, 81, 83, 85, 87, 89, 91, 93, 95, and 96 under 35 U.S.C. 102(b) as anticipated, or, in the 
page(s) 8, particularly “fractionating a gaseous mixture material with a membrane such that a permeate and a retentate are obtained, wherein the membrane includes:
page(s) 9, particularly “a polymeric matrix co-operating with liquid material to define a liquid material-comprising gel; and a carrier agent for facilitating permeation through the membrane; wherein: the carrier agent is dissolved within the liquid material; the carrier agent includes at least one metal cation; and the at least one metal cation is disposed throughout the polymeric matrix via chelation to, or complexing with, the polymeric matrix; wherein the fractionating is with effect that the liquid material within the membrane is depleted; and replenishing the liquid material within the membrane, in response to depletion of the liquid material effected during the fractionation, wherein the replenishing includes contacting the membrane with a replenishing liquid material including dissolved carrier agent. The Examiner alleges that STEIGELMANN discloses the claimed process, including permeation through a “facilitated transport”-type membrane (i.e. membranes which include a carrier agent for facilitating transport of permeating material) whose carrier agent includes a metal cation which is disposed throughout a polymeric matrix via chelation to, or complexing with, the polymeric matrix. In response, the Applicant submits that, although STEIGELMANN’s membrane includes a carrier agent that is a metal cation, such carrier agent is not disposed throughout a 
page(s) 9, particularly “The Examiner’s conclusion that a complexed / chelated carrier agent is necessarily present in STEIGELMANN’s membrane is based on the incorrect understanding that STEIGELMANN’s membrane is defined by the same material as that of the claimed 
page(s) 10, particularly “invention. The Examiner’s understanding appears to be based on a comparison between STEIGELMANN’s membrane, embodiments of which include a polyviny| alcohol matrix, and the Applicant’s own specification at paragraph [0058], where there is reference to “membrane 30” as including “one or more polysaccharides” and also including “one or more other polymeric compounds”, combined with the identification of an exemplary one of the “one or more other polymeric compounds” as being polyvinyl alcohol. In this respect, it is worth pointing out that, although some embodiments of “membrane 30” include those which comprise some polyvinyl alcohol, the Applicant’s specification by no means teaches that the entirety of the polymeric matrix of the “membrane 30” can be composed of polyvinyl alcohol. In fact, the Applicant’s specification clearly teaches that the inclusion of “one or more other polymeric compounds”, such as polyvinyl alcohol, is in addition to suitable polysaccharides. Importantly, the Applicant’s specification limits the maximum content of “one or more other polymeric compounds”, such as polyvinyl alcohol, to 40 weight %, with the remainder (at least 60 weight %) consisting of suitable polysaccharides. It is, 
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant has failed to substantiate asserted "incorrect to conclude that STEIGELMANN's membrane is of 'identical or substantially identical chemical structure or composition".  This affidavit conflicts with the instant disclosure and taken with the record is not sufficiently persuasive to overcome the prior art. The instant specification states at para 54 “the carrier material includes the silver ion of the silver nitrate” and "the carrier material is complexed with, or chelated to, the polymeric material"; at para 55 “the polymeric material includes at least one polymer compound”; para 58 "compatible polymeric compounds, such as, for example, polyvinyl alcohol (PVA)".  This instant disclosure is contradictory to this affidavit.

Applicant argues at page(s) 10, particularly “With respect to claims 81, 83, 85, 87, 89, 91, 93, 95, and 96, these claims depend directly or indirectly on claim 78, and, as such, 
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 12, particularly “mechanical strength. In response, the Applicant submits that such modification would render STEIGELMANN unsatisfactory for its intended purpose and, as such, there is no motivation for the skilled person to make such modification, such that the claimed invention cannot be considered obvious having regard to STEIGELMANN in view of MIMA. It is well established that if a proposed modification would render the pre-existing technology unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification (see In re Gordon, 733 F.2d 900 (Fed. Cir. 1984). STEIGELMANN’s facilitated transport, liquid-supported membrane is designed with the express purpose of reducing water loss by incorporating a relatively non-volatile hygroscopic agent (see column 2, lines 34-59). An exemplary polyvinyl alcohol employed by STEIGELMANN is polyvinyl alcohol (see column 3, lines 33-34). STEIGELMANN’s membrane is useful for separating gaseous mixtures. MIMA’s membrane, on the other hand, deals with the separation of aqueous species (e.g. dialysis), and is not concerned with water retention within its membrane. MIMA teaches the blending of chitosan into a polyvinyl alcohol membrane for improving mechanical strength of the membrane. MIMA disclosed examples comparing characteristics of a polyvinyl alcohol membrane manufactured 
page(s) 13, particularly “accordance with the teachings of MIMA, will only render STEIGELMANN’s membrane unsuitable for its intended purpose. As such, there is no motivation for a skilled person to modify STEIGELMANN, based on the teachings of MIMA, such that claim 79 is patentable over STEIGELMANN in view of MIMA. 
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant has failed to actually present "THE PROPOSED MODIFICATION CANNOT RENDER THE PRIOR ART UNSATISFACTORY FOR ITS INTENDED PURPOSE" MPEP 2143.01 PART V Applicant has failed to achieve the alleged "destroy, STEIGELMANN's water retention characteristics". An asserted "Notably, the degree of water retention was reduced in the blended membranes versus the polyvinyl alcohol-only membrane (see the Table bridging columns 4-5)." is at least a self-admission that the evidence does not rise to the level of "destory" nor "THE PROPOSED MODIFICATION CANNOT RENDER THE PRIOR ART UNSATISFACTORY FOR ITS 

Applicant argues at page(s) 13, particularly “With respect to claims 80, 82, 84, 86, 88, 90, 92, and 94, these claims depend directly or indirectly on claim 79, and, as such, and relying on the foregoing remarks in respect of the patentability of claim 78, are also patentable over STEIGELMANN. Based on the foregoing, withdrawal of the 35 U.S.C. 102 and 35 U.S.C. 103 rejections is respectfully requested."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 13, particularly “ As the Applicant’s remarks with respect to the rejections contained in the Office Action are sufficient to overcome these rejections, the Applicant’s silence as to assertions in the Office Action or certain requirements that may be applicable to such rejections (e.g., assertions regarding dependent claims, whether a reference constitutes prior art, whether references are legally combinable for obviousness purposes) is not a concession by the Applicant that such assertions are accurate or that such requirements have been met, and the Applicant reserves the right to analyze and dispute such in the future. "
In response, respectfully, the Examiner does not find the argument persuasive.  Contrary to the Applicant's generic blanket statement, if the Applicant does not .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776